Citation Nr: 0717591	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  95-24 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
spondylolisthesis at L4-L5, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from September 1960 to 
September 1964, and from December 1964 to December 1965.  


REMAND

In October 1999, the veteran was afforded his requested 
hearing in this matter before the Board of Veterans' Appeals 
(Board) at his local regional office (RO).  However, since 
the Veterans Law Judge who conducted the October 1999 hearing 
is no longer employed by the Board, and the law requires that 
the Veterans Law Judge who conducts a hearing on appeal must 
participate in any decision made on that appeal (38 C.F.R. 
§ 20.707 (2006)), the veteran was advised in a March 2007 
letter of his right to another Board hearing.  Thereafter, in 
a written statement signed by the veteran and received by the 
Board in April 2007, the veteran communicated his desire to 
attend another hearing before a Veterans Law Judge at his 
local RO.  Consequently, the Board finds that it has no 
alternative but to remand this case so that the veteran can 
be afforded with his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a hearing 
before a member of the Board at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



